No adequate ground appears to reject this verdict. For the loss of the leg, a verdict of $3,000 only indicates that the jury gave proper weight to defendant’s claim that the surgeons should have earlier amputated. There was no error in the refusal to charge that plaintiff’s failure to report back to defendant would relieve him from liability, as such omission, would only be in mitigation. (Du, Bois v. Decker, 180 N. Y. 325.) The other exceptions taken do not present reversible error. Judgment and order unanimously affirmed, with costs. Present — Jenks, P. J., Thomas, Stapleton, Rich and Putnam, JJ.